DETAILED ACTION
Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly filed claim has features related to a reduced divergence.  This mode of operation was not part of the originally presented claimed subject.  Furthermore, originally presented claims have a mode of operation that is not required by claim 21.  For example, features directed to the curvature of specific surfaces.  Therefore, the newly claimed invention is evidenced to require mutually exclusive subject matter as claimed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutake in view of Nagata et al. US 6,795,042 hereinafter referred to as Nagata in view of Doany et al. US 6,310,713 hereinafter referred to as Doany.
In regards to claim 1, Mitsutake teaches:
"A display device, comprising: a light source configured to provide illumination light"
Mitsutake Figure 3, inter alia, light source 1.
"a spatial light modulator positioned to receive the illumination light"
Figure 3 teaches a liquid crystal light bulb 7 for modulating the linear polarized light in accordance with an image signal
"and an optical element including a reflective surface ..., the optical element being positioned relative to the light source so that at least a portion of the illumination light received by the optical element ...is reflected at the reflective surface back toward the light source"
Figure 3 teaches reflection mirror 2.
Mitsutake does not explicitly teach:
“[an optical element including a reflective surface] and a second surface opposite the reflective surface” and “[light ... is] transmitted through the second surface toward the reflective surface and [reflected at the reflective surface]”
Nagata teaches various embodiments, such as in Figure 4, of an optical path distributing prism 10.  Figure 4 illustrates reflective surfaces 12L and 12R (first reflective surface) as well as 
Mitsutake/Ngata do not explicitly teach:
“[reflected at the reflective surface] back through the second surface [toward the light source]”
However, this is a routine optical configuration.  Donany Figure 3 teaches an optical component comprising mirror 110 (reflective surface) and quarter-wave plate 170.  As can be seen from Figure 3 light from light source 12 enters the front surface of quarter wave plate 170 and is reflected as mirror 110.  After the reflection it is then transmitted back through the front surface of the quarter-wave plate which is in a direction towards the light source 112.
In regards to claim 3, Mitsutake/Nagata/Donany teaches all the limitations of claim 1 and further teach:
“wherein the reflective surface is curved”
	Mitsutake Figure 3 teaches a curved reflection mirror 2.
In regards to claim 4, Mitsutake/Nagata/Doany teaches all the limitations of claim 3 but does not explicitly teach:
“wherein: the reflective surface has a first curvature; and the second surface has a second curvature different from the first curvature”
Nagata teaches various embodiments, such as in Figure 4, of an optical path distributing prism 10.  Figure 4 illustrates reflective surfaces 12L and 12R (first reflective surface) as well as a second set of surfaces 13L and 13R (second surfaces).  These surfaces have different curvatures.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Mitsutake in view of Nagata to include the features of “wherein: the optical element includes a second surface that is opposite to the reflective surface; the reflective surface having a first curvature; and the second surface having a second curvature different from the first curvature” because the display light is distributed to the left and right eyeballs, the image for observation becomes weak and dark (Nagata column 1 lines 30-35).
In regards to claim 11, Mitsutake/Nagata/Doany teaches all the limitations of claim 1 and claim 11 contains similar limitations written in method form.  Therefore, claim 11 is rejected for similar reasoning as applied to claim 1.
In regards to claim 14, Mitsutake/Nagata/Doany teaches all the limitations of claim 11 and claim 14 contains similar limitations as in claim 3.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 3.
Claim 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutake in view of Nagata in view of Doany in view of Takeda US 2006/0238660 hereinafter referred to as Takeda.
In regards to claim 5, Mitsutake/Nagata/Doany teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the reflective surface includes a full reflector”
However, this feature would be readily understood.  Those of ordinary skill would implicitly understand that using a full mirror would increase efficiency of the apparatus as well as prevent stray light.  While not explicitly stated by Mitsutake it is implicitly understood that the reflecting mirror would be a full mirror.  This feature does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Takeda teaches a display device with reflecting mirrors.  Specifically, paragraph [0080] discloses one hundred percent reflectance for the reflecting mirrors.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Mitsutake/Nagata/Donany in view of Takeda to include the features of “wherein the reflective surface includes a full reflector” because one hundred percent reflectance for the reflecting mirrors minimizes the accumulation of heat in the reflecting mirrors (Takeda paragraph [0080]).
In regards to claim 16, Mitsutake/Nagata/Doany teaches all the limitations of claim 11 and claim 16 contains similar limitations as in claim 5.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 5.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422